DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: line 1 states “wherein cylindrical body portion”; in order to keep claim terminology consistent it is suggested the word “the” be added between the words “wherein” and “cylindrical” (since this limitation is the same structure as the cylindrical body initially set forth in the independent claim).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12 and 14, which set forth the parameter of the/said “cylindrical body portion comprises a bulk material and optionally comprises a coating” (emphasis added), on lines 3-4 of claim 1, lines 4-5 of claim 14, and lines 2-3 of claim 14; however this parameter is found to be indefinite.  It is not clear if the final structure of the stent needs to have a coating optionally comprises a coating”.  Thus one having ordinary skill in the art would not be reasonable appraised of the scope of the invention/claim, and therefore the claims are found to be indefinite.  
Regarding claim 5, which recites the limitation “the strip” on the last line of the claim; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection, it is suggested the limitation be amended by adding word “second” between the words “the” and “strip”.
Regarding claim 7, which recites the limitation “the second longitudinal edge” on line 3; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this issue, it is suggested the limitation be amended by deleting the word “the” and replacing it with the word “a”.  Furthermore, the last line of the claim sets forth the parameter of the cylindrical body portion being “formed of a blend of silk fibroin and a plasticizer”; however this parameter is found to be confusing.  Claim 7 depends from independent claim 1, which sets forth that the cylindrical body portion comprises a bulk material formed of a blend comprising silk fibroin and a plasticizer; thus, the same parameter set forth in claim 7 is found to be confusing.  It is not clear if the cylindrical body portion comprises two separate blends, each having different types of silk fibroins and plasticizers, or if the above mentioned parameter is just a mere repetition of the parameter initially set forth in independent claim 1.  For the purpose of examination, as can be gleaned from the originally filed disclosure, the above mentioned parameter shall be interpreted as being a mere repetition of the parameter set forth in independent claim 1, not further limiting the final structure of the claimed stent. 


Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device.  
It is further to be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product/device itself; patentability of a product/device does not depend on its method of production.  Thus, if the product/device in a product-by-process claim is the same as or obvious from a product/device of the prior art, the claim is unpatentable even though the prior product/device was made by a different process, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966, Fed. Cir. 1985 (see MPEP 2113).
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khosravi et al. (US Patent No. 5,441,515), as disclosed in the IDS dated 08/30/2019, hereinafter Khosravi, in view of Lu et al. (US PG Pub. 2011/0223153), as disclosed in the IDS dated 08/30/2019, hereinafter Lu.
Regarding claim 1, Khosravi discloses an intraluminal stent comprising a cylindrical body portion having an axial length extending along a longitudinal axis, said cylindrical body portion formed of a sheet, one embodiment illustrated in Figures 19 and 20, and another embodiment illustrated in Figure 26; but fails to teach the cylindrical body portion comprising a bulk material formed of a blend comprising silk fibroin and a plasticizer.
	However, Lu teaches a bulk material, used in the field of medical devices, formed of a blend comprising a silk fibroin and a plasticizer, that can be made into films to wrap around medical devices, or with additives be made into 3-dimensional structures (Abstract; [0005], Lines 1-2; [0007], Lines 1-4 and 13-15; [0041], Lines 1-4 & [0045], Lines 1-3 and Last 3 lines).  The blend, comprising silk fibroin and a plasticizer, has increased biocompatibility, and improved mechanical properties, such as increased tensile strength and ductility ([0003]; [0005], Lines 4-5; [0007], Last 3 lines & [0040], Lines 1-3).  
	In view of the teachings of Lu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the cylindrical body portion, of the intraluminal stent of Khosravi, of a bulk material formed of a blend comprising silk fibroin and a plasticizer, in order to increase biocompatibility and improve mechanical properties.
Regarding claim 2, Khosravi in view of Lu disclose the intraluminal stent of claim 1, wherein Khosravi further teaches, in the embodiment illustrated in Figure 26, a first longitudinal 
Regarding claim 3, Khosravi in view of Lu disclose the intraluminal stent according to claim 2, wherein Khosravi further teaches a strip (S) connecting the second longitudinal edge (390) to the first longitudinal edge (400), wherein the strip (S) includes one or more teeth (385) adapted for interlocking the strip (S) in the elongated slot (395), illustrated in Figure 26 and modified figure 26, below (Khosravi: Column 10, Lines 1-12).

    PNG
    media_image1.png
    611
    510
    media_image1.png
    Greyscale

Regarding claim 4, Khosravi in view of Lu disclose the intraluminal stent according to claim 3, and though it is not specifically stated that at least one of the teeth, in this embodiment, is flexible; this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step. It would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate mechanical property for the teeth, including having them being flexible, in order to facilitate a proper mating/connection mechanism between the teeth and the slot portion. Furthermore, it is to be noted that neither the claim, nor the originally filed specification have any reason/benefit for, or criticality to the parameter of at least one of the teeth being flexible, as opposed to being resilient; in fact the originally filed specification states that the teeth can be either.
Regarding claim 5, Khosravi in view of Lu disclose the intraluminal stent according to claim 2, wherein Khosravi further teaches a second slot (395/395B) in the sheet along the first longitudinal edge (400) and a second strip (S/SB) connecting the second longitudinal edge (390) to the first longitudinal edge (400), wherein the second strip (S/SB) includes one or more teeth (385) adapted for interlocking the second strip (S/SB) in the second elongated slot (395/395B), illustrated in Figure 26 and modified figure 26, above (Khosravi: Column 10, Lines 1-12).
Regarding claim 6, Khosravi in view of Lu disclose the intraluminal stent according to claim 1, wherein Lu further teaches the bulk material is formed of a blend comprising silk fibroin and a plasticizer in a ratio of 10:1 to about 1:1 by dry weight (Lu: [0009], Lines 5-6 & [0067], Lines 1-5).
Regarding claim 7, Khosravi in view of Lu disclose the intraluminal stent according to claim 1, wherein Khosravi further teaches, in the embodiment illustrated in Figures 19 and 20, at 
Regarding claim 8, Khosravi in view of Lu disclose the intraluminal stent according to claim 7, wherein Khosravi further teaches a second tab (245/245B) extending from the first longitudinal edge (250) and a second slot (265/265B) extending from the second longitudinal edge (SL) to the first longitudinal edge (250), the second slot (265/265B) receiving the second tab (245/245B) and allowing the cylindrical body to be selectively expanded, illustrated in Figures 19, 20 and modified figure 19, above (Khosravi: Column 8, Lines 8-20).
Regarding claim 9, Khosravi in view of Lu disclose the intraluminal stent according to claim 7, wherein Khosravi further teaches the at least one slot (265) includes one or more teeth (260) adapted for interlocking the tab (245) in the at least one slot (265), illustrated in Figure 19 (Khosravi: Column 8, Lines 8-20).
Regarding claim 10, Khosravi in view of Lu disclose the intraluminal stent according to claim 9, wherein Khosravi further teaches at least one of the teeth (260) is flexible (Khosravi: Column 8, Lines 41-43); to clarify, it is inherent that the teeth would be flexible due to their ability to act in a ratcheting manner, and additionally, it would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate mechanical property for the teeth, including having them being flexible, in order facilitate the ratcheting mechanism. Furthermore, it is to be noted that 
Regarding claim 11, Khosravi in view of Lu disclose the intraluminal stent according to claim 7, wherein Lu further teaches the cylindrical body portion is formed of a blend of 75% silk fibroin by dry weight and 25% plasticizer by dry weight (Lu: [0009], Lines 5-6; [0056] & [0064], Lines 5-6).
Regarding claim 12, Khosravi discloses an intraluminal stent (240), illustrated in Figures 19 and 20, comprising a cylindrical body portion having an axial length extending along a longitudinal axis, illustrated in Figure 20, the cylindrical body capable for existing in a folded state having a first diameter and an unfolded state having a second diameter wherein the second diameter is greater than the first diameter (Column 8, Lines 30-45); but fails to teach the cylindrical body portion comprising a bulk material formed of a blend comprising silk fibroin and a plasticizer.
However, Lu teaches a bulk material, used in the field of medical devices, formed of a blend comprising a silk fibroin and a plasticizer, that can be made into films to wrap around medical devices, or with additives be made into 3-dimensional structures (Abstract; [0005], Lines 1-2; [0007], Lines 1-4 and 13-15; [0041], Lines 1-4 & [0045], Lines 1-3 and Last 3 lines).  The blend, comprising silk fibroin and a plasticizer, has increased biocompatibility, and improved mechanical properties, such as increased tensile strength and ductility ([0003]; [0005], Lines 4-5; [0007], Last 3 lines & [0040], Lines 1-3).  
	In view of the teachings of Lu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the cylindrical body portion, of the 
Regarding claim 13, Khosravi in view of Lu disclose the intraluminal stent according to claim 12, wherein Lu further teaches the cylindrical body portion is formed of a blend of 75% silk fibroin by dry weight and 25% plasticizer by dry weight (Lu: [0009], Lines 5-6; [0056] & [0064], Lines 5-6).
Regarding claim 14, Khosravi discloses an intraluminal stent (240) comprising a cylindrical body portion having an axial length extending along a longitudinal axis, illustrated in Figure 20; but fails to teach the cylindrical body portion comprising a bulk material formed of a blend comprising silk fibroin and a plasticizer, prepared in a process that includes casting the blend to form a film.
However, Lu teaches a bulk material, used in the field of medical devices, formed of a blend comprising a silk fibroin and a plasticizer, prepared in a process that includes casting the blend to form a film ([0005], Lines 1-2; [0007], Lines 1-4 & [0025]); the blend, comprising silk fibroin and a plasticizer, has increased biocompatibility, and improved mechanical properties, such as increased tensile strength and ductility ([0003]; [0005], Lines 4-5; [0007], Last 3 lines & [0040], Lines 1-3).  
	In view of the teachings of Lu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the cylindrical body portion, of the intraluminal stent of Khosravi, of a bulk material formed of a blend comprising silk fibroin and a plasticizer, prepared in a process that includes casting the blend to form a film, in order to increase biocompatibility and improve mechanical properties.
Regarding claims 15 and 17, Khosravi in view of Lu disclose the intraluminal stent according to claim 14, wherein Lu further teaches the blend of silk fibroin and plasticizer is cast in a sheet in a flat mold (Lu: [0071]), and/or cast on a rod to form a tubular film (Lu: [0045]).
Regarding claims 16 and 19, Khosravi in view of Lu disclose the intraluminal stent according to claims 15 and 17, and though it is not specifically disclosed the cast sheet/film has a thickness in the range of 150 to 300 micrometers; this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step. It would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate thickness for the sheet/film, including in the range of 150 to 300 micrometers, based on specific patient need and/or intended use of the stent, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Regarding claim 18, Khosravi in view of Lu disclose the intraluminal stent according to claim 17, and though it is not specifically disclosed that the cast tubular film has an inside diameter in the range from 650 micrometers to 4500 micrometers; this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step. It would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate inner diameter for the tubular film/cylindrical body portion, including in the range from 650 micrometers to 4500 micrometers, based on specific patient need and/or intended use of the stent, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. Furthermore, it 
Regarding claim 20, Khosravi in view of Lu disclose the intraluminal stent according to claim 1, wherein Lu further teaches the blend comprising silk fibroin and plasticizer further comprises an additive; the additive allowing for the addition of a releasable active agent (Lu: [0041]; [0044] & [0046] – [0048]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 17 of copending Application No. 16/487,563 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth limitations of a stent comprising silk fibroin and a plasticizer in the ratio of 10:1 to 1:1 dry weight.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774